Citation Nr: 0203366	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  94-47 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
service-connected postoperative herniated nucleus pulposus, 
L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1984 to 
November 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1994 decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO), which granted service connection for a postoperative 
herniated nucleus pulposus L5-S1 and assigned an initial 
rating of 20 percent.

It is noted that the veteran requested and was scheduled for 
a personal hearing at the RO in February 1995.  While he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  When 
an appellant fails to report for a scheduled hearing and has 
not requested a postponement, the case will proceed with the 
evidence of record.   


FINDING OF FACT

The veteran's low back disability is manifested by no more 
than slight to moderate low back pain, bilateral leg pain, 
bilateral paresthesia of the legs, occasional paraspinal 
muscle spasms, mildly restricted limitation of lumbar motion, 
low back stiffness, slight to moderate pain on range of 
motion, and right S1 radiculopathy.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's low back disability have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4. 71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes there 
is ample medical and other evidence of record upon which to 
decide the veteran's claim.  The Board is unaware of, and the 
veteran has not identified, any additional evidence which is 
necessary to make an informed decision on this matter.  Thus, 
the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence necessary to establish the benefit sought.  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

I. Factual Background 

The veteran underwent a discectomy of L5-S1 in January 1993.  
Immediately after separation from service, in November 1993, 
he filed a claim of service connection for postoperative 
residuals.  In December 1993, he indicated that pursuant to 
the discectomy, he had suffered persistent low back pain, leg 
pain, and ankle disorders.  

In January 1994, the RO granted service connection for a 
postoperative herniated nucleus pulposus L5-S1, and assigned 
it a 20 percent evaluation.  

A September 1994 magnetic resonance imaging (MRI) of the 
lumbar spine demonstrated postoperative changes at L5-S1.  
There was effacement of the perineural fat of the proximal 
portion of the right S1 nerve root.  There was no evidence of 
recurrent herniated nucleus pulposus or significant spinal 
stenosis.  There was mild posterior intervertebral disc 
bulging with no significant impression upon the ventral 
aspect of the thecal sac.  

September 1994 VA progress notes indicated complaints of low 
back pain and leg pain as well as paresthesia in both legs.

A November 1994 X-ray study of the lumbar spine reflected 
narrowed disc space at L5 and S1.  Lumbar lordosis was 
preserved; there was bony sclerosis at the facet joints at L5 
and S1, but no paraspinal mass or destructive lesion.  

On May 1995 VA medical examination, the examiner noted that 
the veteran injured his back in November 1992.  Corrective 
surgery was effective for a short time, but the laminectomy 
failed in the long term.  On objective examination, he walked 
with a normal gait without assistance.  During the 
examination, his movements were normal.  However, he grimaced 
as he hopped on either foot.  He could forward bent to within 
six inches of the floor, he had 30 degrees lateral flexion, 
full rotation, but had only 10 degrees of backward extension.  
While seated on the examining table, he could raise his right 
leg to 80 degrees.  Such movement caused low back pain.  On 
the left, he could lift his leg to 90 degrees.  He had no 
sensory or motor deficits.  There was sciatic notch 
tenderness on the right, and bilateral paraspinal muscle 
spasm.  The diagnosis was failed back syndrome.

November 1995 VA progress notes indicate complaints of mild 
low back pain.  He ambulated with a shuffle and was using a 
cain.  

On November 2000 VA orthopedic examination, he complained of 
daily low back pain, radiating to the feet, and low back 
stiffness.  There was weakness and fatigability due to pain, 
but there was no incoordination, and he denied limping.  He 
complained of slight low back pain when rising from a seated 
position.  The examiner noted that the veteran was 
overweight.  On objective examination, there was a slight 
limp on the right, but no tenderness on palpation.  Seated 
straight, leg raising was negative on the left, but on the 
right, at 90 degrees, he complained of back pain.  Lumbar 
spine flexion was to 80-85 degrees, extension was to 15 
degrees, side bends were to 15 degrees, bilaterally.  There 
was some complaint of pain at terminal degrees of motion.  
The diagnosis was status post lumbar spine surgery with 
degenerative disc disease and degenerative joint disease.  
Functional impairment was moderate with functional impairment 
due to reduced motion.

On November 2000 neurologic examination, the examiner noted 
that the veteran was moderately obese and that there was 
mildly restricted low back motion in all directions, 
especially on left axial rotation.  No palpable paraspinal 
muscle spasms were noted.  Sensory examination showed 
decrease to pinprick diffusely in the right lower extremity, 
particularly the right foot.  Gait was normal, as were 
straight leg calf raises, bilaterally.  The diagnosis was 
status post L5-S1 discectomy with residual right S1 
radiculopathy.  The examiner noted that the veteran's 
symptoms were intermittent and predominantly sensory, 
consisting of radiating leg pain in the side of his right 
foot.  The complaint of cramping in the right calf suggested 
mild motor involvement, although no definite weakness was 
found on examination.

II. Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Where an initial disability rating has been disagreed with, 
it is possible for a veteran to be awarded separate 
percentage ratings for separate periods based on the facts 
found during the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Pyramiding, i.e., rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

According to the VA General Counsel, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is rated under Code 
5293.  VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997), 63 Fed. 
Reg. 31,262 (1998).  However, where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

38 C.F.R. § 4.71a, Code 5003 (2001) provides that 
degenerative arthritis is evaluated based on limitation of 
motion of the affected part.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a rating of 10 percent 
is warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Id.

Favorable ankylosis of the lumbar spine warrants a 40 percent 
rating, and unfavorable ankylosis warrants a 50 percent 
rating.  Code 5289 (2001).  

Under 38 C.F.R. § 4.71a, Code 5292 (2001), slight limitation 
of the lumbar spine motion is evaluated as 10 percent 
disabling; moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.

38 C.F.R. § 4.71a, Code 5293 (2001) pertains to 
intervertebral disc syndrome. Under that code, a zero percent 
evaluation is applied to a post-operative, cured condition.  
A 10 percent evaluation requires mild symptoms.  A 20 percent 
evaluation is for moderate symptoms and recurring attacks.  A 
40 percent evaluation is applied for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 evaluation is the maximum evaluation for this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.

Lumbosacral strain is rated under Code 5295 (2001).  With 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, a 20 
percent rating is warranted.  Where symptoms are severe with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent rating is warranted.  

The 60 percent rating is the maximum percentage rating 
provided under the codes pertinent to degenerative changes, 
limitation of lumbar spine motion, and strain.  See Codes 
5003, 5010, 5292, 5295 (2001).  The only higher rating 
assignable is 100 percent, which requires residuals of 
fracture of the vertebrae requiring cord involvement, that 
the veteran be bedridden, or requiring long leg braces or 
complete ankylosis, with marked deformity and involvement of 
major joints or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Codes 5285, 5286, respectively.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  Id.; see also 38 C.F.R. § 3.102 (2001).  
When a claimant seeks benefits and the evidence is in 
relative equipoise, the claimant prevails.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990).  The preponderance of the 
evidence must be against the benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  
III. Analysis

The veteran now experiences pain, mild limitation of motion, 
and neurologic symptoms, and he is currently rated 20 percent 
disabled under Code 5293.  To qualify for a 40 percent rating 
under that code, the evidence must demonstrate severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  38 C.F.R. § 4.71a.  Such an 
evaluation is not warranted.  His paraspinal muscle spasms 
are intermittent, his pain has been described as slight to 
moderate, and his lumbar spine limitation of motion is mild.  
Such symptoms are inconsistent with the far more severe 
symptoms contemplated by a 40 percent rating.

Furthermore, a 40 percent rating under Code 5293 is not 
warranted even when considering 38 C.F.R. §§ 4.40, 4.45.  On 
November 2000 VA examination, the examiner noted that 
weakness and fatigability of the low back were caused by pain 
and that functional impairment due to reduced range of motion 
was at least moderate.  However, where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson, supra.  Because Code 5293 
is not predicated on limitation of motion alone, 38 C.F.R. §§ 
4.40 and 4.45 are inapplicable with respect to pain.  
Moreover, functional impairment due to reduced range of 
motion, as described on November 2000 medical examination, 
does not merit a rating greater that 20 percent because that 
fact has already been considered in the assignment of the 20 
percent rating as permitted under the Schedule.  See 
38 C.F.R. § 4.71a, Code 5293.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran, 
as required by Schafrath, supra. However, as set out below, 
the Board finds no basis upon which to assign a higher 
disability evaluation.  

The Board notes that the 20 percent rating is the maximum 
percentage rating provided under the codes potentially 
pertinent to his particular low back disability.  See 38 
C.F.R. § 4.71a, Codes 5003, 5010, 5292, 5295 (2001).  His 
disability has never been described as severe, and the under 
the codes enumerated above, more severe symptoms would be 
necessary for a rating in excess of 20 percent.  Id.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.FR. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban, 6 Vet. 
App. at 261-62.  In this case, Code 5293, under which the 
veteran is rated, includes contemplation of symptoms such as 
lost motion and degenerative changes.  As such, dual ratings 
under Code 5293 and Codes 5003, 5010, 5292, 5295 would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered the veteran's disability in 
light of the Court's decision in Bierman v. Brown, 6 Vet. 
App. 125 (1994).  Absent clinical evidence of existing 
neurologic symptoms resulting in additional disability, 
however, a separate rating under a neurologic diagnostic code 
is not for application.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001) is in order.  The evidence in this case 
fails to show that the veteran's lumbar spine, in and of 
itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. § 
4.1 provides that generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the 20 percent schedular 
evaluation currently assigned to the his lumbar spine 
disability.  What the veteran has not shown is that his 
lumbar spine disability, in and of itself, results in unusual 
disability or impairment to render the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Thus, consideration of 38 C.F.R. 
§ 3.321(b)(1) is unwarranted in this case.


ORDER

A rating in excess of 20 percent for the veteran's low back 
disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

